Court of Appeals
                        First District of Texas
                               BILL OF COSTS

                                No. 01-12-00258-CV

                              Internacional Realty, Inc.

                                         v.

                                 2005 RP West, Ltd.

       NO. 08DCV166063 IN THE 268TH DISTRICT COURT OF FORT BEND COUNTY



TYPE OF FEE      CHARGES             PAID/DUE              STATUS     PAID BY
   MT FEE           $15.00           12/12/2014             E-PAID     ANT
   MT FEE           $10.00           11/14/2014             E-PAID     ANT
   MT FEE           $10.00           10/21/2014             E-PAID     ANT
EXHIBIT FEE         $25.00           12/12/2013              PAID      ANT
EXHIBIT FEE        $150.00           12/09/2013              PAID      APE
E-TXGOV FEE         $5.00            10/03/2013             E-PAID     APE
   MT FEE           $10.00           09/05/2013             E-PAID     APE
E-TXGOV FEE         $5.00            09/05/2013             E-PAID     APE
E-TXGOV FEE         $0.00            12/10/2012             E-PAID     ANT
E-TXGOV FEE         $5.00            12/10/2012             E-PAID     ANT
   MT FEE           $10.00           11/28/2012            NOT PAID    ANT
E-TXGOV FEE         $5.00            11/28/2012             E-PAID     ANT
E-TXGOV FEE         $5.00            11/09/2012             E-PAID     APE
E-TXGOV FEE         $5.00            09/12/2012             E-PAID     ANT
   MT FEE           $10.00           07/31/2012            NOT PAID    ANT
E-TXGOV FEE         $4.00            07/31/2012             E-PAID     ANT
RPT RECORD       $13,100.00          05/21/2012              PAID      ANT
CLK RECORD        $2,128.00          04/17/2012              PAID      ANT
   FILING          $175.00           03/23/2012             E-PAID     ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                   $15,677.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this October 30, 2015.